DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/13/21 has been accepted and entered.  Accordingly, Claims 1-2 and 4 have been amended.  
Claims 3 and 6 are cancelled. 
Claims 1-2 and 4-5 are pending in this application. 
In view of the amendment, the previous objections to abstract and claim 4 have been withdrawn.  Further, with the amendment, claims 1-2 and 4 no longer invoke 112f interpretation.  In addition, with incorporation of noted allowable subject of now canceled claims 3 and 6, “wherein the processor performs control to map the phase variation correction reference signal when the resource allocation unit is of a Slot-based type, and not to map the phase variation correction reference signal when the resource allocation unit is of a Non-slot-based type” (claim 1); “and the phase variation correction reference signal is mapped to the radio link signal when the resource allocation unit is of a Slot-based type, and is not mapped to the radio link signal when the resource allocation unit is of a Non-slot-based type” (claim 4), the previous rejection to claim 1 under 35 U.S.C. 102(a)(2) and the previous rejection to claims 2 and 4-5 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
wherein the processor performs control to map the phase variation correction reference signal when the resource allocation unit is of a Slot-based type, and not to map the phase variation correction reference signal when the resource allocation unit is of a Non-slot-based type” (claim 1); “and the phase variation correction reference signal is mapped to the radio link signal when the resource allocation unit is of a Slot-based type, and is not mapped to the radio link signal when the resource allocation unit is of a Non-slot-based type” (claim 4) have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Lee et al. (U.S. Patent Application Publication No. 2020/0008228), which is directed to reference signal design for wireless communication systems; and teaches that a base station transmits and receives wireless signals utilizing multiple transceivers; a reference signal used to compensate the phase noise and that PNRS frequency density is determined based on the TTI length; default TTI length is defined as a slot; 
Lee et al. (U.S. Patent Application Publication No. 2018/0359071), which is directed to method for receiving control information for reference signal related to phase noise estimation and user equipment therefor; and teaches that PT-RS is on/off according to RB size where PT-RS is not transmitted when the RB size is smaller than predefined threshold size, but PT-RS is transmitted when the RB size is equal to or larger than the predefined threshold size (par [0114]); 
Moles Cases et al. (U.S. Patent Application Publication No. 2019/0215118), which is directed to technique for configuring a phase tracking reference signal; and teaches that the same PTRS configuration should be used for slot based and non-slot based transmissions (par [0373]; 
Zhang et al. (U.S. Patent Application Publication No. 2018/0367277), which is directed to reference signal configuration method, apparatus, and system; and teaches that when the time domain density is greater than 1, the PTRS is mapped to all symbols; and when density is less than 1/total quantity of symbols, the PTRS is mapped to only one of the symbols (par [0113]); and
Yokomakura et al. (U.S. Patent Application Publication No. 2020/0008102), which is directed to base station apparatus, terminal apparatus, communication method, and integrated circuity; and teaches that the number of subcarriers including PTRS on a frequency axis is increased in proportion to the number of resource blocks allocated based on scheduling (par [0098]). 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the processor performs control to map the phase variation correction reference signal when the resource allocation unit is of a Slot-based type, and not to map the phase variation correction reference signal when the resource allocation unit is of a Non-slot-based type” (claim 1); “and the phase variation correction reference signal is mapped to the radio link signal when the resource allocation unit is of a Slot-based type, and is not mapped to the radio link signal when the resource allocation unit is of a Non-slot-based type” (claim 4) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414